UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-7296


DARNELL M. CLEATON,

                 Petitioner - Appellant,

           v.

HAROLD CLARKE, Director; B. W. BOOKER, Warden of Green Rock,

                 Respondents - Appellees,

           and

UNKNOWN,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00443-LO-IDD)


Submitted:   February 23, 2017               Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Darnell M. Cleaton, Appellant Pro Se.         Virginia Bidwell Theisen,
Senior Assistant Attorney General,            Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Darnell M. Cleaton seeks to appeal the district court’s

order     dismissing       as    untimely       his    28   U.S.C.       § 2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of    the     denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cleaton has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                            3
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  4